  EXHIBIT 10.2

 

TERMINATION OF SHARE EXCHANGE AGREEMENT

 

This Termination of Share Exchange Agreement (the “Termination Agreement”) is
made as of February 9, 2018 (the “Effective Date”), by and between Resort
Savers, Inc., a Nevada corporation (the “Purchaser”), Dusun Eco Resort (2015)
Sdn. Bhd., a limited liability company incorporated in Malaysia (the “Company”),
and each of the shareholders of the Company, collectively owning of 100% of the
issued and outstanding equity interests in the Company (collectively, the
“Sellers”). The Purchaser, the Company and the Sellers are sometimes referred to
herein individually as a “Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, the parties hereto are parties to the Share Exchange Agreement, dated
as of December 7, 2017 (the “Share Exchange Agreement”); and

 

WHEREAS, the parties hereto have mutually agreed to terminate the Share Exchange
Agreement pursuant to the terms thereof and this Termination Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
representations set forth below, the Parties agree as follows (all capitalized
terms, unless otherwise defined, shall have the meanings ascribed to such terms
in the Share Exchange Agreement):

 

1. Termination. The parties hereby agree to terminate the Share Exchange
Agreement pursuant to Section 9.1(a) thereof. Effective as of the date hereof
(the “Termination Date”), the Share Exchange Agreement shall terminate and be of
no further force and effect. Notwithstanding any provision of the Share Exchange
Agreement to the contrary, neither party shall have any further obligations
thereunder or with respect thereto, except as specifically set forth herein.

 

2. Effect of Termination. Effective as of the Termination Date, none of the
parties (or their Affiliates, directors, officers, employees, agents or other
representatives) shall have any liability or obligation to each other under the
Share Exchange Agreement, except such liabilities and obligations which by the
terms of the Share Exchange Agreement are to survive termination thereof.

 

3. Releases. Effective as of the Termination Date, each of the Parties hereto,
on its own behalf and on behalf of its principals, agents, Affiliates,
successors, assigns, heirs, representatives, and attorneys, hereby irrevocably,
fully and unconditionally releases and forever discharges the other Party and
each of its past or present directors, officers, employees, attorneys,
principals, agents, Affiliates, successors, assigns, heirs, representatives, and
insurers, from and against any and all present and future claims, counterclaims,
demands, actions, suits, causes of action, damages, controversies and
liabilities, including, without limitation, any costs, expenses, bills,
penalties or attorneys’ fees, whether known or unknown, contingent or absolute,
foreseen or unforeseen, and whether in law, equity or otherwise, that could have
been asserted in any court or forum and relating in any way to any conduct,
occurrence, activity, expenditure, promise or negotiation arising from or
relating to the Share Exchange Agreement, including the performance thereof and
further payment obligations of any kind in connection therewith.

 

4. Due Authorization. Each Party hereto hereby represents and warrants that the
signature to this Agreement has been duly authorized by all necessary corporate
action on its part and that the officer executing this Agreement on its behalf
has the authority to execute the same and to bind it to the terms and conditions
of this Agreement.

 



  1

   



 

5. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner.

 

6. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
Parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

7. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada applicable to
contracts executed in and to be performed in that State. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any state or federal court located in Clark County,
Nevada (or in any court in which appeal from such courts may be taken). The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in Clark County, Nevada for the purpose of any action or
proceeding arising out of or relating to this Agreement brought by any party
hereto, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action or proceeding, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action or
proceeding is brought in an inconvenient forum, that the venue of the action or
proceeding is improper, or that this Agreement may not be enforced in or by any
of the above-named courts.

 

8. Amendment. This Agreement may be amended by the Parties hereto at any time by
action taken by or on behalf of their respective Boards of Directors. This
Agreement may not be amended except by an instrument in writing signed by each
of the Parties hereto.

 

9. Entire Agreement; Assignment. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof, including the Share
Exchange Agreement (except such liabilities and obligations which by the terms
of the Share Exchange Agreement are to survive termination thereof). This
Agreement shall not be assigned by either party (whether pursuant to a merger,
by operation of law or otherwise).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



  2

   



 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

 



The Purchaser:

 

The Company:

 

 

 

 

 

RESORT SAVERS, INC.

a Nevada corporation

 

DUSUN ECO RESORT (2015) SDN. BHD.,

a Malaysian limited liability company 

 

 

 

 

 

 

 

 

         

By:

  By:  

Name:

Zhou Gui Bin   Name: Lim Kiang Huit  

Title:

President and CEO   Title: Director  

 

 

 

 

 

 

 

 

 

 

 

 

The Sellers:

 

 

 

 

 

 

 

 

 

 

LIM KIANG HUIT

 

LAW KONG ENG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JIANG HAIYAN

 

 

 



 

 

 



3



 